DETAILED ACTION
This action is in response to the claims filed 03/25/2022. Claims 1, 4-9, 12-24 are pending and have been examined. Claims 1, 9 and 17 are independent claims. Claims 1, 9, 17, 22, and 24 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.


				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to claim at least amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, applicant argued that Carter nor Walters teaches the amended claim. Neither reference is relied upon to teach the specific limitations argued, instead examiner relies on Lav to teach these limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-9, 12-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “novelty”, “value”, “risk”, “reward”, “creative data sample” in claim at least claim 1is a relative term which renders the claim indefinite. The terms “novelty”, “value”, “creative data sample” and “creativity control function” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Upon further consideration examiner interprets these terms as subjective terms whose precise scope cannot be determined. Examiner’s interpretation of the terms is enumerated below.The term “creative data sample” is not defined by the spec or the claims. Examiner notes that the claims describe the data sample as the output of a generative component. A computer can not determine if a sample is creative, a sample can only be considered creative according to the subjective opinion of a human judge. Therefore, a creative data sample is considered any output generated by the generator component which employs a machine learning model
The term “creativity control function” is not defined by the spec or the claims. Similarly, as creative is a subjective adjective, the term is interpreted as simply a control function. A control function is simply a function defined by the claims.
The term “novelty” is not defined by the spec or the claims. Examiner notes, that like “creativity” any data sample can be considered novel according to a subjective opinion. Further, novel may also be considered as a data sample which is at least not the same as another data sample. Generally speaking, a machine learning model which generates any data sample unique from an input sample generates a novel sample. Examiner interprets the term as such.
The term “value” is not defined by the spec or the claims. Examiner notes, that like “creativity” any data sample can be considered “valuable” according to a subjective opinion. Any machine learning model which selects for certain attributes over others according to a loss function is selecting for valuable data samples. Also any sample which can be considered relevant or desirable may be fairly considered as demonstrating a value attribute. Examiner interprets the term as such.
Examiner notes that the claims require at least two different attributes, a machine learning model that selects data samples according to at least two attributes generally reads on the claims. Any attribute can likely be determined to exhibit novelty, value, riskiness, or reward. Further, many attributes may be overlapping in that they could be considered novelty, value and risky according to a single attribute.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. US Document ID US 10382799 B1. Further in view of Lav et al “A Big Data Approach to Computational Creativity” hereinafter Lav.

Claim 1
Walters teaches, A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (Abstract “a system may include a memory unit and a processor configured to execute the instructions to perform operations.” The processor includes processing components, mapped below) a generator component that employs the machine learning model to generate a creative data sample based on the respective creativity control functions. (Col 35 line 29-31 “At step 1616, the image sequence generator model trained on the difference images generates a sequence of synthetic difference images based on the seed difference image” the generator model generates a synthetic difference image corresponding to a creative data sample because it is a novel data sample generated by the model. As seen in the flow chart of Fig. 16 the generator model generates its output based on the output of the creativity control function which defines the autoencoder model.)
Walters does not explicitly teach, a learner component that trains, using training data, a machine learning model for generating creative data samples to: learn mappings of data features from a feature space at least two different to creativity attributes selected from a group of creativity attributes consisting of a novelty attribute indicating a level of novelty according to a defined novelty metric, a value attribute indicating a level of value according to a defined value metric, a risk attribute indicating a level of risk according to a defined risk metric, a reward attribute indicating a level of reward according to a defined reward metric, define respective creativity control functions for the at least two different creative attributes based on the mappings, wherein the respective creativity control functions determine amounts of influence the at least two different creative attributes have on the machine learning model in generating the creative data samples;
However Lav, when addressing using a generative machine learning model which employs multiple mapping functions to create new data samples teaches, a learner component that trains, using training data, a machine learning model for generating creative data samples to: (pg 12 Section X and A “Topic models are used to identify underlying latent topics in a set of documents; we apply them to a repository of recipes…. Topic models are machine learning algorithms that discover the main underlying themes that pervade a large collection of documents through generative model assuming documents are probabilistic mixtures of a set of underlying latent variables, i.e. “topics”, and the “words” that comprise a document are probabilistically generated from these topics… Here we treat recipes as documents, and apply the Latent Dirichlet Allocation (LDA) method of topic modeling… To generate a new recipe, one selects an ingredient by first choosing an underlying recipe topic, and then drawing the ingredient from the recipe topic-specific distribution” LDA is a unsupervised learning machine learning model which learns from the document collection, or training data. The model is then used to generate a new recipe or creative data sample.) learn mappings of data features from a feature space at least two different to creativity attributes selected from a group of creativity attributes consisting of a novelty attribute indicating a level of novelty according to a defined novelty metric, a value attribute indicating a level of value according to a defined value metric, a risk attribute indicating a level of risk according to a defined risk metric, a reward attribute indicating a level of reward according to a defined reward metric, (pg 13 Section B “Note that a topic model is a Bayesian model that considers the relationship between the parameters… we can use Bayes’ rule and perform inference to compute the probability that a particular recipe topic was selected in picking a particular ingredient… This probability measures how an ingredient is associated with the underlying themes… The variety score computed in this fashion assesses how recipes in the menu differ from each other in terms of the fundamental underlying themes” pg 9 Section B “The other dimension of creativity is the pleasantness of the flavors… we develop regression models to predict human-rated odor pleasantness…. Starting with tens of physicochemical features for 70 observations in a pleasantness-labeled training data set… and calculate its flavorfulness using an olfactory pleasantness regression model applied to its constituent ingredients” The Bayesian component of the model predicts the probability or degree of variety score of a menu item. This can be considered a measure of a generated recipes value or reward. It can even be considered a measure of novelty or risk because the variety vector describes the similarity of items in a set. A set of menu items or recipes may be novel if they are dissimilar or risky if they are too similar. Further, another component of the model is the regression model, this predicts the “pleasantness” of a recipe. The pleasantness can be considered a metric of value or reward.) define respective creativity control functions for the at least two different creative attributes based on the mappings, wherein the respective creativity control functions determine amounts of influence the at least two different creative attributes have on the machine learning model in generating the creative data samples; (pg 10 Section B “Given a previously unrated compound, the regression model can be used to predict its pleasantness” the regression model is a creativity control function for the creative attribute of pleasantness, the regression model maps a physicochemical property to the attribute. As shown in Figure 7, the regression model influences the overall pleasantness of a recipe. pg 9 Section A “The Bayesian surprise is defined as the following Kullback-Leibler divergence:” Figure 7 also demonstrates the Bayesian surprise or novelty of a recipe determined by the KL divergence which is also a control function. (pg 12 “Fig. 9 shows a list of a select few topics that were generated using the LDA method applied to the Wikia corpus” the LDA method is a control function which, as mentioned previously, measures the amount of variety, corresponding to the influence, of an attribute on a particular ingredient of a recipe. The combination of these functions produces a set of creative data samples or recipes.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a generative model which employs several control functions which influence the degree to which different attributes play in generating a new data sample as taught by Lav to the disclosed invention of Walters.
One of ordinary skill in the arts would have been motivated to make this modification because both Walters and Lav discuss systems which use control functions to map an input feature to a creative output prediction. Lav combines multiple control functions together to better inform the output prediction. Lav implements a system which brings “data sources from the creative domain and from hedonic psychophysics together with big data analytics techniques can overcome this shortcoming to yield a system that can produce novel and high-quality creative artifacts” (Lav Abstract)

Claim 4
	Walters/Lav teaches claim 1
	Further Walters teaches, wherein the mappings are based on at least one of feedback data, single dimension data, multiple dimension data, single resolution data, or multiple resolution data, ( Col 34 line 17-19 “At step 1610, an autoencoder model [learner] is trained to generate difference images from normalized image frames” the creativity control function is the mapping from the autoencoder input to output. It learns from image data which is a type of multi dimensional data.) thereby facilitating at least one of an increase of a creativity metric corresponding to the creative data sample or reduced computation cost of the processor (Col 9 line 24-34 “The training criterion can be, for example, a performance criterion (e.g., a Mean Absolute Error, Root Mean Squared Error, percent good classification, and the like), a convergence criterion (e.g., a minimum required improvement of a performance criterion over iterations or over time, a minimum required change in model parameters over iterations or over time), elapsed time or number of iterations, or the like. In some embodiments, the performance criterion can be a threshold value for a similarity metric or prediction accuracy metric as described herein.” Here training criteria is equivalent to the increasing value of a creativity metric.)

Claim 5
	Walters/Lav teaches claim 1
	Further Walters teaches, wherein the computer executable components further comprise: an expert component that assesses authenticity of the creative data sample based on historical data.( Col 30 line 34-45 “In step 1407, dataset generator 1307 (or another component of system 1300) can be configured to validate the synthetic data stream… can be configured to use a JSON validator (e.g., JSON SCHEMA VALIDATOR, JSONLINT, or the like) and a schema for the reference data stream to validate the synthetic data stream” the validator validates or assesses the authenticity of the synthetic data stream, in this case the schema for the reference data is the historical data.)

Claim 6 
	Walters/Lav teaches claim 1
Further Walters teaches, wherein the computer executable components further comprise: a tuner component that adjusts a respective weight value of the creativity control function based on expert feedback data ( Col 15 line 50-65 “The recurrent neural network can be configured to predict whether a character of a training sequence is part of a sensitive data portion. This prediction can be checked against the label sequence to generate an update to the weights and offsets of the recurrent neural network. This update can then be propagated through the recurrent neural network, according to methods described in “Training Recurrent Neural Networks,” 2013, by Ilya Sutskever, which is incorporated herein by reference in its entirety.” Expert feedback data correspond to the weight values that are updated according to results of training, the updating step corresponds to the tuner component.)

Claim 7
	Walters/Lav teaches claim 1
	Further Walters teaches, wherein the computer executable components further comprise: a rank component that ranks the creative data sample based on a creativity metric ( Col 18 line 49-67 “System 100 can be configured to generate the similarity metric value according to a similarity metric…. the similarity metric value can include at least one of a statistical correlation score … a data similarity score … or data quality score … System 100 can be configured to calculate these scores using the synthetic dataset and a reference dataset.” The system uses the similarity metric to compare a synthetic/generated dataset to a reference dataset, corresponding to a creativity metric because the quality and similarity are both measures of the novelty of the sample.)

Claim 8
	Walters/Lav teaches claim 1
	Further Walters teaches, wherein the computer executable components further comprise: a predictor component that predict a creativity attribute of the creative attributes (Col 12 line 25-37 “dataset generator 103 can be configured to determine classes of the sensitive portions of the actual data. As a non-limiting example, when the actual data is account transaction data, classes could include account numbers and merchant names… dataset generator 103 can be configured with a recurrent neural network for distinguishing different classes of sensitive information” the predictor or classifier predicts a classification corresponding to a creativity attribute.) based on the creative data sample; ( Col 14 line 53-68 “By using known data sequences and content sequences unlikely to contain sensitive data, process 600 can be used to automatically generate a corpus of labeled training data” In addition to prediction the process includes generating its own corpus of labeled training data, creative data sample, used to train the model.)  and a judge component that determines whether the creativity attribute was predicted by the predictor component or an entity. ( Col 5 line 31-34 “ For example, dataset generator 103 can be configured to generate synthetic data by identifying and replacing sensitive information in data received from database 103 or interface 113” Col 6 line 16-40 “Interface 113 can be configured to manage interactions between system…interface 113 can be configured to publish data received from other components of system 100… This data can be published in a publication and subscription framework (e.g., using APACHE KAFKA), through a network socket, in response to queries from other systems, or using other known methods. The data can be synthetic data, as described herein….As an additional example, interface 113 can be configured to receive data including sensitive portions from another system (e.g. in a file, a message in a publication and subscription framework, a network socket, or the like) and provide that data to dataset generator 103 or database 105.” The cited portion of the art relates generally to a system that receives data from a publication through an interface, in which the data is sourced from an entity “in a file, a message in a publication…”, then stored in a database 105. Simultaneously, the generator, 103, or predictor component generates new synthetic data from the data stored in the database 105. Finally synthetic data is then published through the interface from sources including the database 105. In order to publish synthetic data, from the database the system must be able to distinguish between sensitive synthetic data generated by the generator and sensitive non-synthetic sensitive data stored in the database. This is the role of the judge component.) 

Regarding claims 9-16
	Claims 9, 12-16 are rejected for the same reasons provided for claims 1, and 4-8
Regarding claims 17-20
	Claim 17 is rejected for the reasons set forth in the rejection of claim 1.
	Claim 18 is rejected for the reasons set forth in the rejection of claim 5 and 6.
	Claim 19 is rejected for the reasons set forth in the rejection of claim 7.
Claim 20 is rejected for the reasons set forth in the rejection of claim 8.

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters/Lav. Further in view of Polykovskiy et al. “Entangled Conditional Adversarial Autoencoder for de Novo Drug Discovery” hereinafter Polykovskiy.

Claim 21
	Walters/Lav teaches claim 1
	Walters/Lav does not explicitly teach, wherein the creative data sample is a medication candidate
	However Polykovskiy, when addressing issues related to a generative machine learning model with conditional creative attributes teaches, wherein the creative data sample is a medication candidate (pg 4 Experiments ¶01 “For our experiments, we used Clean Leads molecules from the ZINC database. We performed an additional filtering to optimize the data set toward the potential drug candidates and increase the hit rate of novel drug compounds” the system described generates novel drug compounds, which corresponds to creative data samples that are medication candidates because drug discovery in the context of the art is motivated toward use in pharmacological therapies, thus medication candidates.) 
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a conditional generative model for generating a creative data sample, specifically potential drug therapeutics as taught by Polykovskiy to the disclosed invention of Walters/Lav.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement an improved generative encoder model that “demonstrate[s] a significantly higher performance in the generation of novel chemical structures given complex conditions” by enforcing conditional constraints on the output data sample. (pg 1 introduction Polykovskiy)

Regarding claims 23
Claim 23 is rejected for the reasons set forth in the rejection of claim 21 and claim 9.

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters/Lav. Further in view of Josse et al “Bootstrap-Based Regularization for Low-Rank Matrix Estimation” hereinafter Josse.

Claim 21
	Walters/Lav teaches claim 1
	Walters/Lav does not explicitly teach, wherein the creative data sample is a perfume candidate
	However Josse, when addressing issue related to generating a perfume selection using an LDA machine learning model teaches, wherein the creative data sample is a perfume candidate (pg 20 “At a high level, our framework works by creating pseudo-datasets X’ from X using the bootstrap distribution L(X)” pg 18 “Finally, we use stable autoencoding to regularize a sensory analysis of perfumes. The data for the analysis was collected by asking consumers to describe 12 luxury perfumes” the stable autoencoder learns to map an input distribution to an output distribution. The model described is used for mapping an input distribution to a perfume. As shown in Figure 3, the correspondence analysis, it can be seen that the model generates perfumes that are a close match to the input word. The perfume is a creative data sample.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to use the unsupervised machine learning function such as LDA to generate perfume matches or samples as discussed by Josse to the disclosed invention of Walters/Lav.
One of ordinary skill in the arts would have been motivated to make this modification because both Josse and Lav discuss using Bayes estimator function to learn a function mapping between two variables. Further, Josse expands on the traditional LDA generative model discussed in Lav by utilizing the “Lévy bootstrap” which “uses a generalization of the LDA generative model” and therefore, Josse’s “method can be seen as benefiting from the LDA generative structure without committing to full Bayesian inference” (pg 5 Josse)

Regarding claims 24
Claim 24 is rejected for the reasons set forth in the rejection of claim 22 and claim 9.


Conclusion
Prior art
Nguyen et al. “Innovation Engines: Automated Creativity and Improved Stochastic Optimization via Deep Learning”, discusses generating new images that adhere to a class of images. The system uses Novelty Search and MAP-Elites algorithm to explicitly search for novel behaviors.
Kazakci “Digits that are not: Generating new types through deep neural nets” uses an autoencoder that is trained to extract features from MNIST is used to generate new objects from random input. The new objects are recycled through the autoencoder to create updated versions of the novel representation, until the image visually converges to a precise image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.G./
Examiner, Art Unit 2122                                
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122